DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798).

In reference to claim 1, Xie discloses a pipe wrench, comprising: a head (2) comprising an aperture (not labeled but formed within element 2 receiving element 1 therein, Figure 1), a lower jaw (4) coupled to the head, the lower jaw comprising a plurality of teeth (not labeled but clearly seen on the inner surface of jaw 4, Figure 1) that define a lower contact region (Figure 1), an upper jaw (1) partially extending through the aperture of the head, the upper jaw comprising a threaded portion (not labeled but formed as the 
		
[AltContent: arrow][AltContent: textbox (Second direction)][AltContent: connector][AltContent: textbox (First direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (Web)][AltContent: arrow]
    PNG
    media_image1.png
    245
    276
    media_image1.png
    Greyscale

In reference to claim 2, Xie as modified by Arnold will provide an end cap (13) instead of handle (7) and which is located at a proximal end of the extension handle, the end cap comprising concave recesses (see left and right curved surfaces of 13, in Figure 4) shaped to receive one or more fingers of an operator’s hand.

In reference to claim 3, Xie as modified by Arnold provides that the extension handle (12/13) is non-threadably coupled to the handle (5) because element (6) sides within handle (5, Figure 1). 

[AltContent: arrow][AltContent: textbox (Central axis)][AltContent: connector]
    PNG
    media_image2.png
    355
    275
    media_image2.png
    Greyscale

In reference to claim 5, Arnold discloses that the beam comprises two flanges (17 and 18) on either side of the web that extend in a transverse direction (from an upper part of 17 to a lower part of 17 and/or from an upper part of 18 to a lower part of 18) through the central axis, wherein the flanges extend from the central axis in both directions (see figure above and Figure 3). 

In reference to claim 6, Xie discloses that the head (2) and the handle (5) form a continuous integral component (Figure 1) and the examiner notes that the method of forming a device (i.e. by extruding) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. However, 

In reference to claim 11, Xie discloses a pipe wrench, comprising: a head (2) comprising an aperture (not labeled but formed within element 2 receiving element 1 therein, Figure 1), a lower jaw (4) coupled to the head, the lower jaw comprising a plurality of teeth (not labeled but clearly seen on the inner surface of jaw 4, Figure 1) that define a lower contact region; an upper jaw (1) partially extending through the aperture of the head, the upper jaw including a threaded portion (not labeled but formed as the lower threaded portion of 1 receiving element 3 thereon, Figure 1) and a plurality of teeth (not labeled but clearly seen on the inner surface of jaw 1, Figure 1) that define an upper contact region; an actuator (3) comprising threads (not labeled but formed within element 3) engaged with the threaded portion of the upper jaw such that rotation of the actuator moves the upper contact region of the upper jaw relative to the lower contact region of the lower jaw (see abstract and Figure 1); a handle (5) comprising a distal end portion adjacent the head (formed as the left end portion thereof, as seen in Figure 1) and a proximal end portion opposite the distal end portion (formed as the right end portion thereof, as seen in Figure 1), the proximal end portion comprising a bore (not labeled but formed as the opening receiving element 6 therein, Figure 1) and an extension handle (6/7), the extension handle configured to slidably extend and retract through the bore (at 6), but lacks, forming the extension handle with an I-beam cross-sectional shape, the extension handle comprising flanges extending on either side of a web in a direction transverse to the web. However, Arnold teaches that it is old and well known in 

In reference to claim 12, Arnold shows that the flanges (17 and 18) are rectangular in cross-sectional shape (see shape of 17 and 18, which are not labeled but are clearly seen as being rectangular in cross-section as shown in Figure 4). 

In reference to claim 13, Arnold shows that the cross-section of the I-beam is symmetric about the central axis and has a concave web (because the web is formed as a depression, see Figure 3 and annotated figure above with respect to claim 1) and wherein the flanges are curved (at end portions thereof, Figure 3). 

. 

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798), Picone (7114824) and Matsuoka (3188894).

In reference to claim 7, Xie discloses the claimed invention as previously mentioned above and Arnold discloses that a handle (at 12 and/or 13) can be formed from a polymer material (i.e. plastic, see claims 11 and 12), that a part of the extension handle (i.e. at 13) is formed from a polymer material (i.e. plastic, see claim 12), that the flange and the web are formed from a metal material because both are part of the inner member (12, see claim 12), however Xie lacks specifically disclosing, forming the head from a polymer material and forming the lower jaw and the upper jaw from metal. However, Picone teaches that it is old and well known in the art at the time the invention was made to form a wrench head from a polymer material (i.e. plastic, Column 8, Lines 26-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the head, of Xie, with the known technique of forming a wrench head from a polymer material, as taught by Picone, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased flexibility and which prevents . 

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798) and Johnson (6058814). 

In reference to claim 8, Xie discloses the claimed invention as previously mentioned above, but lacks, a lever locking member pivotably coupled to the handle, the lever locking member configured to fit within detents of the extension handle to lock the extension handle. However, Johnson teaches that it is old and well known in the art at the time the invention was made to provide a wrench with a lever locking member (58”) pivotably coupled to handle (52”), the lever locking member configured to fit within detents (56”) of the extension handle (12”) to lock the extension handle Column 3, Lines 6-17, Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xie, with . 

Claims 9, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798) and Kim (KR 20-0219607, cited by applicant).  

In reference to claim 9, Xie discloses the claimed invention as previously mentioned above, but lacks, a channel within the web of the extension handle, the channel comprising locking locations with a first width interconnected by narrow portions with a second width, wherein the first width is greater than the second width.  However, Kim teaches that it is old and well known in the art at the time the invention was made to provide a channel (13a) within a web (12a) of an extension handle (10a), the channel comprising locking locations (at 14a) with a first width (width of 14a) interconnected by narrow portions (formed between adjacent elements 14a) with a second width (width of 13a), wherein the first width is greater than the second width (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xie, with the known technique of including the channel and the locking locations, as taught by Kim, and the results would have been predictable. In this situation, one could provide a more advantageous and 

In reference to claims 10 and 16, Kim discloses a locking button (30) coupled to the handle and extending through the channel of the web on the extension handle (Figure 1), the locking button comprising a thick section (32) that has a first diameter configured to lock the extension handle through the locking location of the channel and a narrow section (31) extending from the thick section and having a second diameter configured to traverse through the narrow portions of the channel, wherein the first diameter of the thick section is greater than the second diameter of the narrow portion (Figure 1). 

In reference to claim 17, Xie discloses a pipe wrench, comprising: a head (2) comprising an aperture (not labeled but formed within element 2 receiving element 1 therein, Figure 1), a lower jaw (4) coupled to the head, the lower jaw comprising a plurality of teeth (not labeled but clearly seen on the inner surface of jaw 4, Figure 1) that define a lower contact region; an upper jaw (1) partially extending through the aperture of the head, the upper jaw comprising a threaded portion (not labeled but formed as the lower threaded portion of 1 receiving element 3 thereon, Figure 1) and a plurality of teeth (not labeled but clearly seen on the inner surface of jaw 1, Figure 1) that define an upper contact region; an actuator (3) comprising threads (not labeled but formed within element 3) engaged with the threaded portion of the upper jaw such that rotation of the actuator  the extension handle comprising an I-beam configured to slidably extend or retract through the bore, the I-beam comprising flanges extending in a transverse direction on either side of a web; a channel within the web of the extension handle, the channel comprising locking locations interconnected by narrow portions; and a locking button coupled to the handle and extending through the channel of the web, the locking button comprising a thick section configured to lock the extension handle through the locking location of the channel and a narrow section configured to traverse the locking button through the narrow portions of the channel. However, Arnold teaches that it is old and well known in the art at the time the invention was made to attach a telescopic/extension handle (12/13, similar to the handle 6/7 of Xie) to a lower end portion (i.e. 21, similar to the lower end portion of element 6 extending between 6 and 7 of Xie, Figure 1) such that the telescopic/extension handle comprises an I-beam shape (at 12 and would be fitted on the lower end portion between element 6 and 7, of Xie) and therefore the I-beam is configured to slidably extend or retract through the bore from element (6 of Xie) and wherein the I-beam (12) includes flanges (17 and 18) extending on either side of a web (see annotated figure above with respect to claim 1) in a direction transverse to the web. It would have been obvious to one of ordinary skill in the art before the effective  through the locking location of the channel and a narrow section (31) configured to traverse the locking button through the narrow portions of the channel (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xie, with the known technique of including the channel and the locking locations, as taught by Kim, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily adjust the handle into a desired position while preventing any unwanted movement/disconnection from the position during normal operation. The examiner recommends further defining the claims with additional structural limitations pertaining to how the I-beam slides within the bore. For example, further define how the elements (flanges) of the I-beam engage with the interior elements of the handle. 



In reference to claim 19, Kim discloses that the locking button comprises an ovular narrow section (31) and a circular thick section (32, Figure 1).

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798), Demurger (5062328) and Streater et al. (2011/0232427).

In reference to claim 15, Xie discloses the claimed invention as previously mentioned above and Arnold discloses that a handle (at 12 and/or 13) can be formed from a fiber reinforced (i.e. glass-filled) plastic component (i.e. engineering plastic or nylon, see claims 11 and 12 and Column 3, Lines 37-40), that a part of the extension handle (i.e. at 13) is formed from a fiber reinforced (i.e. glass-filled) plastic component (i.e. engineering plastic or nylon, see claims 11 and 12 and Column 3, Lines 37-40), however Xie lacks specifically disclosing, forming the head from a fiber reinforced plastic material, forming the lower jaw and the upper jaw from steel (note; “die cast” is a method of forming process and has not been given patentable weight) and forming the I-beam from aluminum alloy. However, Demurger teaches that it is old and well known in the art at the time the invention was made to form a wrench head from a fiber reinforced plastic . 

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 203210256, cited by applicant) in view of Arnold (5911798), Kim (KR 20-0219607, cited by applicant) and Johnson (6286396).

In reference to claim 20, Xie as modified by the prior art further disclose the claimed invention, specifically Kim also discloses that a biasing member (35) providing a force . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. May (2010/0050825) shows that it is old and well known in the art to provide a wrench with a telescopic handle (9) that extends and retracts within a bore formed at a lower end of wrench body (3, Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723